Title: General Orders, 14 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Monday April 14th 1783
                            Parole Warsaw
                            Countersigns Xenophon Yarmouth.
                        
                        For the day tomorrow Major Oliver
                        B. Q. M. 1st Massa. Brigade
                        For duty the 4th Massachusetts regiment.
                        The Levee’s are to commence tomorrow at the public Building and to be attended
                            daily at 12 o’clock on the principles pointed out in the orders of the 5th of July 1781. & 5th of September 1782.
                            in addition to which the Commander in chief directs it to be signifyed to the Army. that it will be agreable to him, for
                            all officers not on duty, or particularly engaged, to attend as frequently as they can make it convenient.
                        The 6th Massachusetts regiment will march tomorrow for the releif of the Hampshire regiment on the Lines—the
                            Commanding officer will call at Head Quarters this evening for orders.
                        After orders.
                        The regiments which have not turned and repaired their Coats, are to draw Lotts for the scarlet cloth which
                            arrived yesterday—Such Corps as can not now be supplied must retain their old Uniforms—Every thing that can be done
                            previous to the first of may, to make the troops appear respectable, ought to be attempted an Extra allowance of one
                            ration per coat will be made for every regimental Coat that has or shall be turned.
                        The Pay masters of regiments which have not begun to repair their Coats with their former facings and wish
                            for a proportion of Scarlet Cloth will attend at the clothing store in Newburgh tomorrow 9 o’clock A.M. that a
                            distribution may take place immediately after the lots are drawn.
                    